Citation Nr: 1709733	
Decision Date: 03/29/17    Archive Date: 04/11/17

DOCKET NO.  13-15 180	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office Center in Wichita, Kansas


THE ISSUE

Entitlement to a total disability rating based on individual unemployability (TDIU) due to the service-connected disabilities. 


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

R. R. Watkins, Associate Counsel





INTRODUCTION

The Veteran served on active duty from December 1983 to January 2004. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO).  

This appeal was processed using the Veterans Benefits Management System (VBMS) paperless claims processing system.  There is also a paperless, electronic record in the Virtual VA system.  


FINDING OF FACT

The Veteran's service-connected disabilities preclude him from obtaining and following substantially gainful employment.


CONCLUSION OF LAW

The criteria for entitlement to a TDIU are met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2014); 38 C.F.R. §§ 3.321, 3.340, 3.341, 4.15, 4.16, 4.19 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

As the Board is granting a TDIU, discussion of VA's duties to notify and assist is not warranted at this time. 

Total disability ratings for compensation based on individual unemployability may be assigned where the schedular rating is less than total, when it is found that the disabled person is unable to secure or follow a substantially gainful occupation as a result of a single service-connected disability ratable at 60 percent or more, or as a result of two or more disabilities, provided at least one disability is ratable at 40 percent or more, and there is sufficient additional service-connected disability to bring the combined rating to 70 percent or more.  38 C.F.R. §§ 3.340, 3.341, 4.16(a).  Where these percentage requirements are not met, entitlement to the benefits on an extraschedular basis may be considered when the veteran is unable to secure and follow a substantially gainful occupation by reason of service- connected disabilities.  38 C.F.R. § 4.16(b).

The central inquiry is, "whether the veteran's service-connected disabilities alone are of sufficient severity to produce unemployability."  Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).  Consideration may be given to the veteran's education, special training, and previous work experience, but not to his age or to the impairment caused by nonservice-connected disabilities.  See 38 C.F.R. §§ 3.341, 4.16, 4.19; see also Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993).

When the Veteran filed his claim for a TDIU in October 2010, he was service-connected for the following disabilities:  posttraumatic stress disorder (PTSD), rated as 50 percent disabling; irritable bowel syndrome (IBS), rated as 30 percent disabling; degenerative joint disease (DJD) of the lumbar spine, rated as 20 percent disabling; pansinusitis, rated as 10 percent disabling; and, paresthesia of the trigmental nerve, rated as 10 percent disabling.  The Veteran had a combined disability rating of 80 percent, effective October 28, 2010.  Hence, the Veteran meets the criteria for a schedular TDIU rating per 38 C.F.R. § 4.16(a).

Accordingly, the remaining question is whether he is unable to secure or follow a substantially gainful occupation because of his service-connected disabilities.

The Veteran's Social Security Administration (SSA) records reflect that the Veteran has been disabled since July 2009 due to his PTSD.  

In January 2011, Veteran was afforded a VA examination to determine the severity of his PTSD.  The Veteran reported that he had no friends and the last time he had friends was when he was a police officer.  He endorsed suicidal, homicidal, and paranoid ideations.  The Veteran had not worked since July 2009.  In July 2009, he had a PTSD combat flashback while he was on duty as a police officer.  After the incident, he was put on leave without pay and decided to quit.  He expressed concerns about being around other people.  The VA examiner summarized that the Veteran's intrusive thoughts, memories, flashbacks, avoidance behaviors, hypervigilance bordering on paranoia, excess suicidal ideation, sleep disturbance, and depressive symptoms were primary contributors to his impairment in functional status and quality of life.  The Veteran's active flashbacks eventually led to the loss of his position as a police officer.  The VA examiner concluded that it was most likely that the Veteran would not be able to either obtain or maintain employment.

The Board finds that the weight of the evidence supports a TDIU as the Veteran's service-connected disabilities preclude him from substantially gainful employment.  Therefore, the claim for a TDIU is granted.  38 C.F.R. § 4.16(a).


ORDER

Entitlement to a TDIU is granted.



____________________________________________
DAVID L. WIGHT 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


